Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and a handover method which comprises receiving a handover request message from a source base station by a target base station; determining whether to add a secondary base station for setting up a dual-connectivity for a user equipment (UE) according to the handover request message; and performing a handover operation and a dual-connectivity setup operation in response to the determination of adding the secondary base station.
Prior arts were found for the independent claims as follows:
Jian Xu et al. (US 2017/0374591 A1)
Vivek Sharma et al. (US 2016/0007255 A1)
Xu discloses method and apparatus for performing an inter-master eNodeB (MeNB) handover procedure without secondary eNB (SeNB) change in a wireless communication system. 
 	Sharma discloses a gateway which facilitates a change of communication cell for a mobile device in a communication system.

	Claim 1:
 	A method performed by a target base station in a wireless communication system, the method comprising: 
receiving, from a source base station, a handover request message including at least one of information on cells and quality of service (QoS) information of a bearer of a user equipment (UE); 
transmitting, to a secondary base station, a secondary base station addition request message including at least one of aggregate maximum bit rate (AMBR) information and security key information used to apply security in the secondary base station; 
receiving, from the secondary base station, a secondary base station addition request acknowledge message including information on a forwarding address related to the secondary base station and a first radio resource control (RRC) container; and 
transmitting, to the source base station, a handover request acknowledge message including the information on the forwarding address related to the secondary base station for data forwarding and a second RRC container to be sent to the UE.
 	Claim 6:
 	A method performed by a source base station in a wireless communication system, the method comprising: 
transmitting, to a target base station, a handover request message including at least one of information on cells and quality of service (QoS) information of a bearer of a user equipment (UE); and 

wherein the information on the forwarding address related to the secondary base station included in the handover request acknowledge message is identified based on a secondary base station addition request acknowledge message received at the target base station, and 
wherein secondary base station addition request acknowledge message includes the information on the forwarding address related to the secondary base station and a first RRC container.
	Claim 9:
 	A method performed by a secondary base station in a wireless communication system, the method comprising: 
receiving, from a target base station, a secondary base station addition request message including at least one of aggregate maximum bit rate (AMBR) information and security key information used to apply security in the secondary base station; and 
transmitting, to the target base station, a secondary base station addition request acknowledge message including information on a forwarding address related to the secondary base station for data forwarding and a first radio resource control (RRC) container, 
wherein a handover request message including at least one of information on cells and quality of service (QoS) information of a bearer of a user equipment (UE) is transmitted from a source base station to the target base station, and 
wherein the information on the forwarding address is transmitted to from the target base station to the source base station using a handover request acknowledge message.	
Claim 11:

a transceiver; and 
a controller configured to: 
receive, from a source base station via the transceiver, a handover request message including at least one of information on cells and quality of service (QoS) information of a bearer of a user equipment (UE), 
transmit, to a secondary base station via the transceiver, a secondary base station addition request message including at least one of aggregate maximum bit rate (AMBR) information and security key information used to apply security in the secondary base station, 
receive, from the secondary base station via the transceiver, a secondary base station addition request acknowledge message including information on a forwarding address related to the secondary base station and a first radio resource control (RRC) container, and 
transmit, to the source base station via the transceiver, a handover request acknowledge message including the information on the forwarding address related to the secondary base station for data forwarding and a second RRC container to be sent to the UE.	
Claim 16:
 	A source base station in a wireless communication system, the source base station comprising: 
a transceiver; and 
a controller configured to: 
transmit, to a target base station via the transceiver, a handover request message including at least one of information on cells and quality of service (QoS) information of a bearer of a user equipment (UE), and 

wherein the information on the forwarding address related to the secondary base station included in the handover request acknowledge message is identified based on a secondary base station addition request acknowledge message received at the target base station, and 
wherein secondary base station addition request acknowledge message includes the information on the forwarding address related to the secondary base station and a first RRC container.
	Claim 19:
 	A secondary base station in a wireless communication system, the secondary base station comprising: 
a transceiver; and 
a controller configured to: 
receive, from a target base station via the transceiver, a secondary base station addition request message including at least one of aggregate maximum bit rate (AMBR) information and security key information used to apply security in the secondary base station, and 
transmit, to the target base station via the transceiver, a secondary base station addition request acknowledge message including information on a forwarding address related to the secondary base station for data forwarding and a first radio resource control (RRC) container, 
wherein a handover request message including at least one of information on cells and quality of service (QoS) information of a bearer of a user equipment (UE) is transmitted from a source base station to the target base station, and 
wherein the information on the forwarding address is transmitted to from the target base station to the source base station using a handover request acknowledge message.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412